Citation Nr: 0203017	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle, currently rated as 10 percent 
disabling. 

2.  Entitlement to service connection for a back disability 
secondary to the service-connected right ankle disorder. 

3.  Entitlement to service connection for a left hip disorder 
secondary to the service connected right ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  The case 
was remanded by the Board in November 2001 in part to 
schedule the veteran for a video hearing.  In January 2002, 
the veteran was afforded a videoconference hearing pursuant 
to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 1991 & 
Supp. 2001).  During this hearing, the undersigned Board 
Member was located in Washington, D.C., and the veteran was 
located at the RO.  The record otherwise is sufficiently 
complete to equitably adjudicate the claims on appeal. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The most recent examination showed a full range of motion 
of the right ankle and arthritis of that ankle was not shown 
on the X-ray.  

3.  There is no competent evidence etiologically linking the 
development of a back or left hip disorder to the service-
connected right ankle disability. 

4.  There is no competent evidence showing that the right 
ankle disability increases the severity of symptoms of the 
back or left hip disorder.

5.  There are no extraordinary factors associated with the 
service-connected right ankle disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured right ankle are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71, Diagnostic Codes (DC) 5003, 5010, 5262, 5271 
(2001). 

2.  Neither a back disability nor a left hip disorder is 
proximately due to, the result of, or aggravated by, the 
service connected right ankle disorder.  38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001) and implementing regulations published 
at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, 38 U.S.C.A. §§ 5102 and 5103.  The veteran 
was notified of the evidence required for a grant of his 
claims, and of the provisions of the VCAA, by the November 
2001 remand.  He was also notified of the evidence necessary 
for a grant of his claims by rating decision dated in October 
1999, statement of the case dated in March 2000, and 
supplemental statement of the case dated in May 2000.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. § 5103A.  The necessary evidence, to include 
clinical records pertinent to the veteran's claims in the 
form of December 1998 VA examination reports, VA X-ray 
reports dated in 1998, VA outpatient reports, and a December 
1999 clinical opinion addressing the veteran's secondary 
service connection claims, has been obtained by the RO.  
While there were vague references at the January 2002 hearing 
to treatment by a Dan P. Carter, there is no specific 
reference to any other pertinent records that would assist in 
the adjudication of the veteran's claims.  The Board finds 
that the evidence of record is sufficient to adjudicate the 
claims on appeal, and that the development requirements of 
the VCAA have also been met.  In this regard, given the 
desire of the veteran to expedite his appeal (see statements 
from veteran's representative and VA physician dated in 
October 2000), the Board concludes that another remand to 
obtain additional records, such as from reported treatment by 
"Dr. Carter," would not be justified.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Right Ankle

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5003 provides that 
when limitation of motion due to arthritis is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  

Impairment of the tibia and fibula resulting in malunion with 
slight knee or ankle disability warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5262.  Impairment 
of the tibia and fibula resulting in malunion with moderate 
knee or ankle disability warrants a 20 percent disability 
rating.  Id.  

Moderate limitation of ankle motion warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5271.  Marked 
limitation of motion warrants a 20 percent disability rating.  
Id. 

With the above legal criteria in mind, the pertinent facts 
will be summarized.  Service connection for residuals of a 
fractured right ankle was granted by a March 1946 rating 
decision.  A 10 percent rating was assigned.  The first VA 
examination conducted after service in 1948 showed a fracture 
of the distal third of the right fibula that was described as 
being well-healed and manifested by no orthopedic residuals.  
Following this examination, the rating for the right ankle 
was reduced to zero percent by an October 1948 rating 
decision. 

Thereafter, no pertinent evidence is of record until clinical 
records dated in 1978.  VA X-rays of the right ankle in that 
year were negative, but private clinical reports dated in 
1978 indicated there was evidence of synovitis and post-
traumatic arthritis in the right ankle.  A VA examination 
conducted in 1978 showed a full range of motion in the right 
ankle and was otherwise negative except for tenderness. 

A VA X-ray of the right ankle conducted in April 1981 showed 
post-traumatic arthritic changes, but a physical examination 
conducted at that time was essentially negative.  Thereafter, 
a 10 percent rating for the right ankle was assigned by a May 
1981 rating decision under DC 5010-5262 and traumatic 
arthritis was added to the service-connected disability.  A 
private report from a private physician dated in August 1981 
stated that the veteran was disabled from fully performing 
his duties at work due to residuals of the right ankle 
fracture and two other disabilities.  He indicated the 
veteran's chief disability was his right ankle disorder due 
to painful swelling, redness and immobility.  Another VA 
examination was conducted in September 1981, with unchanged 
findings from April 1981.  Findings from a December 1982 VA 
examination and X-ray were also essentially the same as those 
demonstrated in 1981.  

Additional evidence of record includes reports from private 
physicians dated in 1984 and 1988.  The report dated in 1984 
showed no significant objective findings in the right ankle, 
while the report dated in 1988 reflected slight swelling and 
slight limitation of flexion and extension.  The veteran's 
gait on the private clinical report dated in 1988 was said to 
be somewhat unsteady, and it was opined that the right ankle 
would continue to deteriorate.  However, a VA examination and 
X-ray conducted in 1988 were essentially negative.  A private 
clinical report dated in November 1990 included the opinion 
that the veteran was precluded from any type of employment 
due to four disabilities, including post-traumatic arthritis 
in the right ankle. 

The most recent VA examination of the right ankle was 
conducted in December 1998.  It was indicated at that time 
that the veteran wore a "built up" shoe on the left side, 
and that was doing "better" with this shoe.  Upon physical 
examination, the veteran was able to complete a heel-walk and 
toe-walk.  No sensory deficits were demonstrated in the lower 
extremities.  There was a full range of motion in the right 
ankle, but pain was elicited on extremes of motion.  The 
hindfeet were mobile.  An X-ray of the right ankle was 
negative.  Following the examination, the impression was 
remote fracture in the right ankle, arthritis not found. 

At his January 2002 hearing, the veteran stated that his 
right ankle was sore and made it difficult for him to walk.  
He testified that he falls if there is no support for the 
right ankle, and that he uses crutches on a full-time basis 
when he leaves the house.  He stated that he uses a walker 
and walking stick when he is in his house, and that he begins 
having problems in the right ankle after only 60 to 100 feet 
of walking. The veteran testified that he takes medication 
for the pain in the right ankle.  

Applying the legal criteria to the evidence described above, 
while the Board has considered the testimony of the veteran, 
it finds the probative weight of this "positive" evidence 
to be outweighed by the more objective recent "negative" 
clinical evidence.  See Francisco v. Brown, 7 Vet. App. at 55 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this regard, the most recent VA examination showed no 
limitation of motion in the right ankle, and the most recent 
X-ray of the ankle was negative.  He was able to complete a 
heel-walk and toe-walk, no sensory deficits were demonstrated 
and the physician found that no arthritis was demonstrated.  
As such, the Board finds that more than "slight" ankle 
disability so as to justify increased compensation under DC 
5262 is not demonstrated.  Also, as there is no limitation of 
motion shown in the ankle, increased compensation is not 
warranted under DC 5271.  A review of the other diagnostic 
codes pertaining to the rating of foot and ankle disabilities 
does not reveal any other provision which would warrant 
increased compensation.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board 
concedes that the service-connected disability includes pain, 
the minimal objective clinical findings pertaining to the 
right ankle precludes increased compensation under these 
provisions. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right ankle disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In short, the Board finds the "negative" objective clinical 
evidence to outweigh the "positive" evidence represented by 
the veteran's testimony.  As such, the claim for an increased 
rating for the right ankle must be denied.  See Francisco, 7 
Vet. App. at 55; Espiritu, 2 Vet. App. at 492; Gilbert, 1 
Vet. App. at 49. 

III. Back and Left Hip

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for a back or left hip disability on a 
"direct" basis; rather, he asserts that he has developed 
these disabilities as a result of his service-connected right 
ankle disability, principally due to an altered gait pattern 
caused by this disability.  Thus, he argues that 
"secondary" service connection for right ankle and right 
knee disabilities is warranted.   

Summarizing briefly the pertinent evidence of record, a 
February 1996 X-ray showed degenerative changes in the left 
hip with joint space narrowing and subchondral cystic 
changes.  A May 1996 VA outpatient treatment report showed 
the veteran complaining that he suffered from left hip pain 
for several years.  With regard to the back, March 1998 
electromyographic and nerve conducting testing revealed 
evidence of probable left S1 radiculopathy with mild 
peripheral neuropathy.  An X-ray of the back conducted in 
December 1998 revealed generalized osteopenia of the 
lumbosacral spine.  

Upon VA examination in December 1998, the diagnoses in 
pertinent part included congenital scoliosis of the 
lumbosacral spine, degenerative disease of the L4-L5-S1 
facets and severe degenerative arthritis of the left hip with 
slight ankylosis in the rotary plane.  With regard to the 
claimed relationship between these disabilities and service-
connected residuals of the right ankle, the examiner stated 
as follows: 

The patient walks with a limp.  The limp 
is on the left side.  The use of the cane 
is in the right hand to remove stress 
from the arthritic left hip.  In my 
opinion, the remote trauma of the right 
ankle is not related to the symptoms and 
findings in the back or left hip 
condition.  (emphasis added).

The examiner further stated that veteran's gait alteration 
was secondary to the altered mechanics of the hip joint.  

Additional "negative" clinical evidence with regard to the 
service connection claims is contained in reports from a 
December 1999 statement from a VA physician who has been 
treating the veteran since December 1996.  This report 
discussed the veteran's left leg discrepancy, and indicated 
that a serial left heel lift and outsole build up had 
improved the veteran's comfort and sense of balance and had 
resulted in the resolution of a left antalgic lurching gait 
pattern with the assistance of a cane in the right hand.  
This physician also stated as follows:  "In my opinion 
neither the left leg length discrepancy nor the left hip 
degenerative arthritis are attributable to his prior right 
ankle fracture."  With regard to the veteran's left S1 
radiculopathy, the physician felt this condition might be the 
result of lumbar disc degeneration or facet arthrosis.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that with regard to the 
veteran's contentions and testimony asserting that he has 
back and left hip disorders as a result of his service 
connected right ankle disability, absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu, 2 Vet. App. 
at 492, 495 (1992).  In this case, rather than supporting the 
veteran's assertions, the objective clinical evidence, in the 
form of the "negative" medical opinion following the 
December 1998 VA examination and the December 1999 medical 
opinion, contradicts these assertions by the veteran.  In 
short, therefore, the Board finds the "negative" evidence 
to outweigh the "positive," and the claims for service 
connection for back and left hip disorders must accordingly 
be denied.  Espiritu, 2 Vet. App. at 492; Gilbert, 1 Vet. 
App. at 49. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right ankle is denied. 

Entitlement to service connection for a back disability 
secondary to the service-connected right ankle disorder is 
denied. 

Entitlement to service connection for a left hip disorder 
secondary to the service connected right ankle disorder is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

